Title: From James Madison to David Ramsay, 20 September 1809
From: Madison, James
To: Ramsay, David


Sir
Sepr. 20. 1809
I have received the Resolutions of the Meeting of Citizens in Charlestown, on the 5th. instant, covered by your favor of the same date.
These Resolutions comprize too many circumstances enhancing the value of the patriotism they breathe, not to afford particular satisfaction.

However a difference of views may be indulged on subordinate questions of policy, a Union of all, on such as evidently affect the sovereignty, the honor, or the essential interests of the Nation, is a duty to which every denomination of Citizens will rally, whose love of country elevates them above a spirit of party. Of this genuine patriotism, the meeting at which you presided, has given a conspicuous example.
The occasion which led to this proceeding of your fellow Citizens, is as much regretted as it was little to be anticipated. It could the less have been anticipated, as, besides the respect due to an arrangement solemnly entered into by a plenipotentiary Minister, and not only strictly but irrevocably carried into execution by the other party, the arrangement itself was of a nature to claim a ready sanction, even if, contrary to every ground of confidence, it had not been within the scope of previous instructions.
Whether the sequel may better correspond with the wishes & hopes of the U. States, founded on that attachment to peace which they have proclaimed, and on that exemplary justice which they have practiced, remains to be seen. In no event, can the Citizens of Charleston lose the merit, of having evinced a unanimity and zeal, not less calculated to avert, than to meet, aggressions, prompted by a misconception of the American character.
For the confidence which the Meeting has been pleased to express in my faithful pursuit of the Public good, I feel all the obligations which it demands. In tendering this acknowledgment of them, I beg, at the same time, that you will accept for yourself, assurances of my particular esteem.
